Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), by and between Ryerson Tull, Inc. (the
“Corporation”) and Kevin D. Richardson (the “Executive”) effective as of
December 10, 2004 (the “Effective Date”).

The Corporation desires to appoint the Executive to the position of Vice
President East Coast Division, and the Executive desires to accept such
appointment. In that employment the Executive will be entrusted with knowledge
of the Corporation’s business and operational methods. The Corporation wishes to
protect its business and operational methods through the restrictions and
covenants specified herein. The Executive recognizes that the Corporation’s
business and operational methods require protection, and the Executive is
willing to protect the Corporation’s business and operational methods through
the restrictions and covenants specified herein.

NOW, THEREFORE, the Executive and the Corporation hereby agree as follows.

1. Position and Duties. Effective as of the Effective Date, the Executive will
serve as Vice President East Coast Division and in such capacity shall have such
duties and responsibilities as may be assigned to him or her from time to time
by the Corporation. The Executive shall have such authorities and powers as are
inherent to the undertaking of this position and necessary to carry out these
responsibilities and duties. Notwithstanding the foregoing or any other
provisions of this Agreement, the Executive and the Corporation understand and
agree that the responsibilities and duties of the Executive, in the capacity of
Vice President East Coast Division of the Corporation, may change from time to
time due to changes in the nature, structure or needs of the Corporation’s
business and that any such changes in the Executive’s duties and
responsibilities that are consistent with such changes in the Corporation’s
business shall not constitute a reduction or increase in the Executive’s duties
and responsibilities for purposes of this Agreement.

The Executive shall devote his or her best efforts and full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Corporation and
its affiliated companies. The Executive shall perform all assigned duties to the
best of his or her abilities in a diligent, trustworthy, businesslike and
efficient manner.

2. Compensation. Subject to the terms and conditions of this Agreement, while
the Executive is employed by the Corporation under this Agreement, the Executive
shall be compensated for services as follows:

 

  (A) Effective January 3, 2005 the Executive’s annual base salary shall be
$190,000 (“Annual Base Salary”), payable in bi-weekly installments under the
Corporation’s general payroll practices, subject to customary withholding.

 

-1-



--------------------------------------------------------------------------------

  (B) The Executive will be eligible for an incentive bonus payment from the
Corporation each calendar year or applicable performance period (the
“Performance Bonus”) in accordance with the Corporation’s Annual Incentive Plan
(or successor plan) of the Corporation as in effect from time to time. The
Target Bonus Percentage shall be 50% of Annual Base Salary. The Corporation
reserves the right, in its sole discretion, to terminate or modify the Annual
Incentive Plan or to change the target bonus percentage.

 

  (C) Except as otherwise specifically provided herein, the Executive shall be
provided with health, welfare and other benefits to the same extent and on the
same terms as those benefits are provided by the Corporation from time to time
to other similarly situated executives of the Corporation. Nothing in this
Agreement precludes the Corporation from amending or terminating any plans or
programs generally applicable to salaried employees or executives, as the case
may be.

 

  (D) The Executive shall be reimbursed by the Corporation, on terms and
conditions that are applicable to other similarly situated executives of the
Corporation, for reasonable out-of-pocket expenses for entertainment, travel,
meals, lodging and similar items, consistent with the Corporation’s expense
reimbursement policy in effect at the time. Nothing in this Agreement precludes
the Corporation from amending or terminating its expense reimbursement policy.

 

  (E) The Corporation shall pay or shall reimburse the Executive for the amount
of the monthly lease payment for the automobile approved by the Corporation for
the Executive’s business; provided however, that the Corporation shall report as
income to the Executive any amounts required by law or the policies of the
Corporation for the Executive’s personal use of such automobile.

 

  (F) The Corporation shall pay or shall reimburse the Executive for his monthly
dues and assessments at one country club approved by the Corporation.

3. Rights and Payments Upon Termination. The Executive’s right to benefits and
payments, if any, for periods after the date the Executive’s employment with the
Corporation terminates for any reason (the “Termination Date”) shall be
determined in accordance with this Paragraph 3:

 

  (A) (Termination by the Corporation for Reasons Other Than Cause; Termination
by the Executive for Good Reason. If the Corporation terminates the Executive’s
employment for reasons other than Cause or as a result of termination by the
Executive for Good Reason, then for the period (the “Benefit Period”) commencing
on the Executive’s Termination Date and ending on the earliest of:

 

  (i) the twelfth month after the Termination Date (less the period attributable
to any pay in lieu of notice in accordance with the final sentence of Paragraph
4 of this Agreement);

 

-2-



--------------------------------------------------------------------------------

  (ii) the date the Executive violates or initiates any legal challenge to the
provisions of Paragraphs 4, 5 or 6 of this Agreement; or

 

  (iii) the date of the Executive’s death or the date the Executive is
determined to be eligible for benefits under the Corporation’s Long Term
Disability Plan;

The Executive shall continue to receive from the Corporation bi-weekly payments
based on his or her Annual Base Salary, a Bonus (as defined below), and certain
other benefits in effect as of the Termination Date. Benefits provided under the
terms of this Paragraph 3(A) are medical and dental coverage only [unless the
Executive is eligible for retiree medical benefits on the Termination Date, in
which case only dental coverage is offered under this Paragraph 3(A)]. All other
benefits shall be terminated on the Termination Date. To retain eligibility for
medical and dental benefit coverage, the Executive must pay premiums equivalent
to the amounts required of active employee participants in these benefit plans.

“Bonus” shall mean one payment of the average annual amount of the Performance
Bonus paid to the Executive under the Annual Incentive Plan or successor plan
for the three or fewer Bonus payments paid to the Executive immediately
preceding the year in which the Termination Date occurs. If the Executive’s
period of employment with the Corporation is less than one year, the Bonus
payment shall be based on the Target bonus Percentage established for the
Executive under the Corporation’s Annual Incentive Plan (or successor plan). For
purposes of calculating the average annual amount of the Performance Bonus,
where no Performance Bonus is paid in any of the three or fewer years preceding
the Termination Date used in the calculation described herein, any such year or
years will be included in the average calculation as zero. This bonus payment is
payable in the first quarter of the year following the year in which the
Executive’s termination occurs.

In addition to the Performance Bonus described above, provided that the
Executive has not violated any of the provisions of Paragraphs 4, 5 or 6 of this
Agreement, the Executive may be entitled to an additional Final Bonus (as
defined below) for the year in which the Termination Date occurs. “Final Bonus”
means an amount equal to the product of (1) the Executive’s Annual Base Salary
multiplied by (2) the most recent Target Bonus Percentage established for the
Executive under the Corporation’s Annual Incentive Plan (or successor plan);
(3) multiplied by the percent attainment of the applicable performance measures,
and multiplied by (4) a proration factor which is a fraction, the numerator of
which is the number of whole months determined under (a)

 

-3-



--------------------------------------------------------------------------------

and (b) below, and the denominator of which is the number of whole months in the
applicable bonus performance period. The valuation date for purposes of
determining the proration factor is:

 

  (a) the last day of the month preceding the Termination Date if the
Termination Date occurs from the 1st through the 15th of the month, and

 

  (b) the last day of the month in which the Termination Date occurs if the
Termination Date occurs from the 16th through the last day of the month.

The percent attainment of the applicable performance measure is not prorated and
is determined at the end of the bonus performance period as defined in
accordance with the Corporation’s Annual Incentive Plan (or successor plan). The
final bonus payment is payable in the first quarter of the year following the
year in which the Executive’s termination occurs.

Annual Base Salary payments to the Executive during the Benefit Period shall not
preclude the Executive’s eligibility for cash severance payments under the
Corporation Severance Plan, provided, however, that any benefit continuation
period under this Agreement shall run concurrently with the applicable benefit
period under such Severance Plan and thus (i) the Executive shall not be
eligible for noncash benefits under the Severance Plan during the Benefit
Period, and (ii) cash payments due under the Severance Plan shall be reduced by
the amount of cash payments made under this Agreement.

 

  (B) Termination By Corporation for Cause. If the Corporation terminates the
Executive’s employment for Cause, then except as agreed in writing between the
Executive and the Corporation, the Executive shall be entitled to receive only
compensation and benefits earned up to the Date of Termination. The Executive
shall not be entitled to receive any payments or benefits under this Agreement
with respect to the period after the Executive’s Termination Date and the
Corporation shall have no obligation to make any additional payments or provide
any other benefits with respect to the period after the Executive’s Termination
Date.

 

  (C) Termination for Death or Disability. If the Executive’s termination is
caused by the Executive’s death or permanent disability (as that term is defined
under the Corporation’s Long Term Disability Plan), then the Executive (or in
the event of his or her death, his or her estate) shall be entitled to continued
payments of Annual Base Salary for the period commencing on the Termination Date
and ending on the earlier of (i) the last day of the calendar month in which his
or her Termination Date occurs; (ii) the date on which the Executive violates
the provisions of Paragraphs 4, 5 or 6 of this Agreement; (iii) the date of the
Executive’s death; or (iv) the date of the Executive’s permanent disability.

 

-4-



--------------------------------------------------------------------------------

  (D) Termination for Voluntary Resignation, Mutual Agreement or Other Reasons.
If the Executive’s termination occurs on account of his or her voluntary
resignation, mutual agreement of the parties, or any reason other than those
specified in Paragraphs (A), (B) or (C) above, then, except as agreed in writing
between the Executive and the Corporation, the Executive shall not be entitled
to receive any payments or benefits under this Agreement with respect to the
period after the Executive’s Termination Date and the Corporation shall have no
obligation to make any additional payments or provide any additional benefits
with respect to the period after the Executive’s Termination Date. The
Executive’s termination of employment for Good Reason shall not be treated as a
voluntary resignation for purposes of this Agreement.

 

  (E) Definitions. For purposes of this Agreement:

 

  (i) The term “Cause” shall mean:

 

  (a) the continuous performance by the Executive of his or her duties under
this Agreement in a manner that is inconsistent with past, acceptable
performance or in a way that has a demonstrably negative impact on business
results of the Corporation, its subsidiaries or affiliates, as determined by the
Corporation in its sole discretion; or

 

  (b) the willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Corporation or its affiliates, monetarily or
otherwise, as determined by the Corporation in its sole discretion; or

 

  (c) conduct by the Executive that involves a material and substantial
violation of Corporation Policy, a violation of criminal law, illegal harassment
of other employees, theft, fraud or dishonesty; or

 

  (d) the Executive’s violation of the provisions of Paragraphs 4, 5 or 6
hereof.

 

  (ii) The term “Good Reason” means (a) the assignment to the Executive of
duties which are materially inconsistent with the Executive’s position and
duties under this Agreement, including, without limitation, a material
diminution or reduction in title, office or responsibilities or a reduction in
Annual Base Salary, if such assignment is not changed by the Corporation, after
written notice by the Executive to the Corporation of such diminution or
reduction giving the Corporation reasonable opportunity to cure, or (b) the
involuntary relocation of the Executive to a location that is not within the
Atlanta metropolitan area. Notwithstanding the foregoing, nothing herein shall
limit the ability of the Corporation to change the job duties of the Executive
consistent with Paragraph 1 of this Agreement.

 

-5-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, the Executive shall
automatically cease to be an employee of the Corporation and its affiliates as
of his or her Termination Date and, to the extent permitted by applicable law,
any and all monies that the Executive owes to the Corporation shall be repaid
before any post-termination payments are made to the Executive under this
Agreement.

4. Termination by Executive or Corporation with Notice. Subject to the payment
obligations and rights set forth in Paragraph 3 above, the Corporation and the
Executive agree that either party may terminate the Executive’s employment under
this Agreement for any or no reason. Each party is obligated to give the other
thirty (30) days written notice (the “Notice Period”) before terminating the
Executive’s employment relationship, except that no such notice shall be
required in the case of the death of the Executive or the Corporation’s
termination of the Executive’s employment for Cause or if the Corporation and
the Executive otherwise agree in writing.

During the Notice Period, the Executive shall (i) meet with the Executive Vice
President or his or her designee to wind up any pending work and provide an
orderly transfer to other employees of the duties, responsibilities, accounts,
customers and clients for which the Executive has been responsible; (ii) work
with the Corporation to identify key Confidential Information (as defined in
Paragraph 5 below) likely to be in the Executive’s possession and provide it to
the Corporation as instructed; (iii) disclose and discuss the Executive’s future
employment plans in light of the Executive’s obligations under this Agreement;
(iv) deliver to the Corporation all property belonging to the Corporation,
including any duplicates, copies or abstracts thereof; and (v) devote full time
and attention to these obligations and the Executive’s other responsibilities as
directed by the Corporation. Notwithstanding the foregoing, the Corporation may,
in its sole discretion, terminate the duties of the Executive at any time during
the Notice Period providing that the Corporation continues to pay the Executive
any Base Salary that may be due to the Executive for any portion of such thirty
(30) days Notice Period remaining after the Corporation terminates the duties of
the Executive.

5. Confidentiality and Ownership. The Executive acknowledges and agrees that the
Confidential Information (as defined in Paragraph 5(A) below) is the property of
the Corporation, its subsidiaries and affiliates. Accordingly, the Executive
agrees as follows:

 

  (A)

Confidential Information. Except as may be required by applicable law or the
lawful order of a court or regulatory body, or except to the extent that the
Executive has express authorization in writing from the Corporation to do
otherwise, the Executive will keep secret and confidential, during the
Executive’s employment and at all times thereafter, all Confidential Information
and not disclose such Confidential Information, either directly or indirectly,
to any other person, firm or business entity, or to use it in any way. For
purposes of this Agreement, “Confidential Information” means all non-public
information, observations or data relating to the Corporation, its subsidiaries
or affiliates, its customers and/or vendors and suppliers, which the Executive
has learned or will learn during his or her employment with the Corporation, its
subsidiaries or

 

-6-



--------------------------------------------------------------------------------

  affiliates, whether or not a trade secret within the meaning of applicable
law, including but not limited to: (i) new products and new product development;
(ii) marketing strategies and plans, market experience with products, and market
research; (iii) manufacturing processes, technologies and production plans and
methods; (iv) formulas, research in progress and unpublished manuals or know
how, devices, methods, techniques, processes and inventions; (v) regulatory
filings and communications; (vi) identity of and relationship with licensees,
licensors or suppliers; (vi) finances, financial information, and financial
management systems; (vii) technological and engineering data; (viii) identities
of and information concerning customers, vendors and suppliers and prospective
customers, vendors and suppliers; (ix) development, expansion and business
strategies, pricing strategies, plans and techniques; (x) computer programs;
(xi) research and development activities; (xii) litigation and pending
litigation; (xiii) personnel information; and (xiv) any other information or
documents which the Executive is told or reasonably ought to know the
Corporation, its subsidiaries or affiliates regard as proprietary or
confidential.

 

  (B) Upon the Executive’s Termination Date or at the Corporation’s earlier
request, the Executive will promptly return to the Corporation any and all
records, documents, data, memoranda, reports, physical property, information,
computer disks, tapes or software or other materials, and all copies thereof,
relating to the business of the Corporation and its subsidiaries and affiliates
obtained by the Executive during his or her employment with the Corporation, its
subsidiaries or affiliates. The Executive further agrees to deliver to the
Corporation, at its request, any computer in the Executive’s possession or
control which has contained any Confidential Information for the purpose of
ensuring that all Confidential Information stored on the computer has been
delivered to the Corporation.

 

  (C)

The Executive agrees that all inventions, innovations, discoveries,
improvements, developments, trade secrets, processes, procedures, methods,
designs, analyses, drawings, reports, and all similar or related information
which relates to the Corporation’s or any of its subsidiaries’ or affiliates’
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by the Executive
while employed by the Corporation or its subsidiaries or affiliates (“Work
Product”) belong to the Corporation or such subsidiary or affiliate. The
Executive shall promptly inform the Corporation of such Work Product, and shall
execute such assignments as may be necessary to transfer to the Corporation or
its affiliates the benefits of the Work Product, in whole or in part, or
conceived by the Executive either alone or with others, which result from any
work which the Executive may do for or at the request of the Corporation,
whether or not conceived by the Executive while the Executive’s non-work time or
off the premises of the Corporation, including such of the foregoing items
conceived during the course of employment which are developed or perfected after
the Executive’s Termination Date.

 

-7-



--------------------------------------------------------------------------------

  The Executive shall assist the Corporation or its nominee, to obtain patents,
trademarks and service marks and the Executive agrees to execute all documents
and to take all other actions which are necessary or appropriate to secure to
the Corporation and its subsidiaries and affiliates the benefits thereof. Such
patents, trademarks and service marks shall become the property of the
Corporation and its affiliates. The Executive shall deliver to the Corporation
all sketches, drawings, models, figures, plans, outlines, descriptions or other
information with respect thereto.

 

  (D) To the extent that any court or agency seeks to have the Executive
disclose Confidential Information, the Executive shall immediately inform the
Corporation, and the Executive shall take such reasonable steps to prevent
disclosure of Confidential Information until the Corporation has been informed
of such requested disclosure. To the extent that the Executive obtains
information on behalf of the Corporation or any of its affiliates that may be
subject to attorney-client privilege as to the Corporation’s attorneys, the
Executive shall take reasonable steps to maintain the confidentiality of such
information and to preserve such privilege.

 

  (E) Nothing in the foregoing provisions of this Paragraph 5 shall be construed
so as to prevent the Executive from using, after the Executive’s termination of
employment with the Corporation, in connection with his or her employment for
himself or an employer other than the Corporation or any of its affiliates,
knowledge which was acquired by him or her during the course of his or her
employment with the Corporation and its affiliates, and which is generally known
to persons of his or her experience in other companies in the same industry.

6. Noncompetition/Nonsolicitation. The Executive acknowledges that the industry
in which the Corporation is engaged is an international business which is highly
competitive and that the Executive is a key executive of the Corporation. The
Executive further acknowledges that as a result of his or her senior position
within the Corporation, he or she has acquired and will acquire extensive
Confidential Information and knowledge of the Corporation’s business and the
industry in which it operates and will develop relationships with and knowledge
of customers, employees, vendors and suppliers of the Corporation and its
subsidiaries and affiliates. Accordingly, the Executive agrees that during the
time the Executive is employed by the Corporation, its subsidiaries or
affiliates (the “Employment Period”) and for a period of 12 (twelve) months
after the Termination Date (the “Restricted Period”):

 

  (A)

The Executive will not directly or indirectly, own, operate, manage, control,
participate, consult with, advise, or have any financial interest in (whether
for himself or for any other person and whether as proprietor, principal,
stockholder, partner, agent, director, officer, employee, consultant,
independent contractor or in any other capacity), any Competitor of the
Corporation, or in any manner engage in the start-up of a business (including by
himself or in association with any person, firm, corporate or other

 

-8-



--------------------------------------------------------------------------------

  business organization through any other entity) in competition with the
Corporation’s , business provided that this shall not prevent the Executive from
ownership of 1% or less of the outstanding stock of any corporation listed on
the New York or American Stock Exchange or included in the National Association
of Securities Dealers Automated Quotation System or ownership of securities in
any entity affiliated with the Corporation. “Competitor” refers to a person or
entity, including metals-related Internet marketplaces, engaged in the metal
service center processing and/or distribution business.

 

  (B) The Executive will not directly or indirectly contact, call upon, solicit
business from, or sell any products sold or distributed by the Corporation to
any customer or prospective customer of the Corporation with whom employees of
the Corporation had contact during the Employment Period.

 

  (C) The Executive will not directly or indirectly either alone or in
cooperation with others, encourage any employees of the Corporation to seek or
accept an employment or business relationship with a person or entity other than
the Corporation, or in any way interfere with the relationship of the
Corporation and any subsidiary or affiliate and any employee thereof, including
without limitation, to hire, solicit for hire, or discuss or encourage the
employment of, any of the employees of the Corporation who were employed by the
Corporation during the Employment Period; provided however, this shall not apply
to an employee whose employment was terminated by the Corporation before the
Termination Date, if such termination was not caused by any direct or indirect
involvement of the Executive or a subsequent employer of the Executive.

 

  (D) The Executive will not directly or indirectly either alone or in
cooperation with others, encourage any supplier, distributor, franchisee,
licensee, or other business relation of the Corporation, any subsidiary or
affiliate of the Corporation to cease or curtail doing business with the
Corporation, any subsidiary or affiliate of the Corporation, or in any way
interfere with the relationship between any such customer, supplier,
distributor, franchisee, licensee or business relation and the Corporation or
subsidiary or affiliate.

If any restriction set forth in this Agreement is determined by a court of
competent jurisdiction to be unreasonable or unenforceable with respect to
scope, time, geographical, customer or other coverage under circumstances then
existing, the parties agree that (a) the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law, so as to provide the maximum legally enforceable protection of
the Corporation’s interests as described in this Agreement, without negating or
impairing any other restrictions or agreements set forth herein, and (b) the
Benefit Period shall be reduced so as not to exceed any revised Restricted
Period.

 

-9-



--------------------------------------------------------------------------------

7. No Conflict. The Executive represents that the Executive is not a party to
any agreement with any third party containing a non-competition provision,
non-solicitation provision, confidentiality provision or any other restriction
that would prohibit or restrict the Executive’s employment with the Corporation
or any part of the services which the Executive provides to the Corporation or
its clients. Moreover, the Executive represents that the Executive is not
limited by any court order or other legal obligation from performing any
assigned duties for the Corporation and that the Executive has no rights which
may conflict with the interests of the Corporation or with the Executive’s
obligations hereunder. The Executive represents that the Executive does not
possess any documents or material containing confidential information from any
prior employer and, to the extent the Executive knows or possesses any such
confidential information, the Executive agrees not to disclose it to the
Corporation. Finally, the Executive states that he/she has disclosed to the
Corporation all prior confidentiality, non-solicitation and non-compete
agreements which he has entered into with his prior employers.

8. Change of Title, Duties. The Executive agrees that if, at any time, the
Executive’s title or duties is changed by the Corporation consistent with
Paragraph 1 of this Agreement, the Executive nevertheless will continue to be
bound in all particulars to the terms and conditions of this Agreement.

9. Validity. If any one or more of the provisions contained in the Agreement
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and this Agreement shall be constructed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

10. Reasonableness of Restrictions/Injunctive Relief.

 

  (A) The Executive acknowledges that his or her rights to compete and disclose
Confidential Information and trade secrets are limited hereby only to the extent
necessary to protect the Corporation against unfair competition and that, in the
event the Executive’s employment with the Corporation terminates for any reason,
the Executive will be able to earn a livelihood without violating the foregoing
restrictions. The Executive acknowledges that the restrictions cited herein are
reasonable and necessary for the protection of the Corporation’s legitimate
business interests.

 

  (B)

The Executive acknowledges that the services to be rendered by the Executive as
the Vice President East Coast Division are of a special, unique and
extraordinary character and, in connection with such services, the Executive
will, by virtue of his/her senior position with the Corporation, have access to
confidential information vital to the Corporation’s business. The Executive
consents and agrees that if the Executive violates any of the provisions of this
Agreement, the Corporation would sustain irreparable harm and, therefore, in
addition to any other remedies which the Corporation may have under this
Agreement or otherwise, the Corporation shall be entitled to an injunction from
any court of competent jurisdiction restraining the Executive from committing or
continuing

 

-10-



--------------------------------------------------------------------------------

  any such violation of this Agreement, including, without limitation,
restraining the Executive from disclosing, using for any purpose, selling,
transferring or otherwise disposing of, in whole or in part, any trade secrets,
Confidential Information, proprietary information, client or customer lists or
other information pertaining to the financial condition, business, manner of
operation, affairs, plans or prospects of the Corporation. The Executive
acknowledges that damages at law would not be an adequate remedy for violation
of this Agreement, and the Executive therefore agrees that the provisions may be
specifically enforced against the Executive in any court of competent
jurisdiction. Nothing contained herein shall be construed as prohibiting the
Corporation from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages.

 

  (C) The parties agree that money damages would be inadequate for any breaches
of Paragraphs 4, 5 and 6 of this Agreement. Therefore, in the event of a breach
or threatened breach of Paragraphs 4, 5 or 6, the Corporation, or its successors
or assigns may, in addition to other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief, to enforce, or prevent any violation of, the
provisions hereof (without posting a bond or other security).

 

  (D) The Executive agrees that: (i) the covenants set forth in Paragraph 6 are
reasonable, (ii) the Corporation would not have entered into this Agreement but
for the covenants of the Executive contained in Paragraph 6, and (iii) the
covenants contained in Paragraph 6 have been made in order to induce the
Corporation to enter into this Agreement.

11. Successors and Assigns. This Agreement shall be binding on, and inure to the
benefit of, the Corporation and its successors and assigns and any person
acquiring, whether by merger, reorganization, consolidation, or by purchase of
all or substantially all of the assets of the Corporation. The Executive agrees
that the Corporation may assign its rights and obligations under this Agreement.
This Agreement shall be binding upon the Executive, without regard to the
duration of his employment by the Corporation or reasons for the cessation of
such employment, and inure to the benefit of his administrators, executors, and
heirs, although the obligations of the Executive are personal and may be
performed only by the Executive. The interests of the Executive under this
Agreement may not be voluntarily assigned, alienated or encumbered by the
Executive or his successors in interest, and any attempt to do so shall be void
and of no effect.

12. Notification. The Executive shall notify all future employers of the
existence of Paragraphs 4, 5, 6, 9, 10, 17 and 18 of this Agreement and the
terms thereof. The Executive will also provide the Corporation with information
the Corporation may from time to time request to determine the Executive’s
compliance with the terms of this Agreement. The Executive hereby authorizes the
Corporation to contact the Executive’s future employers and other parties with
whom the Executive has engaged or may engage in any business relationship to
determine the Executive’s compliance with this Agreement and to communicate the
contents of this Agreement to such employers and parties.

 

-11-



--------------------------------------------------------------------------------

13. Cooperation in Certain Matters. The Executive agrees that, during the
Employment Period and after the Termination Date, the Executive will cooperate
with the Corporation in any current or future or potential legal, business, or
other matters in any reasonable manner as the Corporation may request, including
but not limited to meeting with and fully answering the questions of the
Corporation or its representatives or agents, and in any legal matter testifying
and preparing to testify at any deposition or trial. The Corporation agrees to
compensate the Executive for any reasonable expenses incurred as a result of
such cooperation.

14. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

15. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
specifically provided in Paragraph 3(A) hereof, the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
or benefits earned by the Executive as the result of employment by another
employer.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.

17. Governing Law. In the event of any dispute arising under this Agreement, it
is agreed that the law of the State of Illinois shall govern the interpretation,
validity, and effect of this Agreement without regard to the place of
performance or execution thereof.

18. Enforcement. The Corporation and the Executive hereby submit to the
jurisdiction and venue of any state or federal court located within Cook County,
Illinois for resolution of any and all claims, causes of action or disputes
arising out of, related to or concerning this Agreement and agree that services
by registered mail to the addresses set forth below shall constitute sufficient
service of process for any such action. The parties further agree that venue for
all disputes between them, including those related to this Agreement, shall be
with a state or federal court located within Cook County, Illinois. If the
Corporation is required to seek enforcement of any of the provisions of this
Agreement, the Corporation will be entitled to recover from the Executive its
reasonable attorneys’ fees plus costs and expenses as to any issues on which it
prevails.

19. Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received when delivered in person or sent by
facsimile transmission, on the first business day after it is sent by air
express courier service or on the third business day following deposit

 

-12-



--------------------------------------------------------------------------------

in the United States registered or certified mail, return receipt requested,
postage prepaid and addressed, in the case of the Corporation to the following
address:

Ryerson Tull, Inc.

2621 W. 15th Place

Chicago, IL 60608

Attention: William Korda

or to the Executive:

Kevin D. Richardson

 

                                         

 

                                         

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that a notice of change of address shall be
effective only upon actual receipt.

20. Waiver of Breach. The waiver by either the Corporation or the Executive of a
breach of any provision of this Agreement shall not operate as or be deemed a
waiver of any subsequent breach by either the Corporation or the Executive.
Continuation of payments hereunder by the Corporation following a breach by the
Executive of any provision of this Agreement shall not preclude the Corporation
from thereafter terminating said payments based upon the same violation.

21. Survival of Agreement. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Corporation.

22. Acknowledgment by Executive. The Executive represents to the Corporation
that he is knowledgeable and sophisticated as to business matters, including the
subject matter of this Agreement, that he has read this Agreement and that he
understands its terms. The Executive acknowledges that, before assenting to the
terms of this Agreement, the Executive has been given a reasonable time to
review it, to consult with counsel of choice, and to negotiate at arm’s-length
with the Corporation as to the contents.

23. Other Agreements and Modification. This Agreement may be amended or
cancelled only by written mutual Agreement executed by the parties. This
Agreement constitutes the sole and complete Agreement between the Corporation
and the Executive and supersedes all other agreements, both oral and written,
between the Corporation and the Executive with respect to the matters contained
herein; provided, however, that this Agreement does not supersede any Change in
Control Agreement or Severance Plan, except as specifically addressed in this
Agreement. The parties acknowledge that other than what is contained in this
Agreement, no verbal or other statements, inducements, or representations have
been made to or relied upon by the Executive. The parties each represent to the
other that they have read and understand this Agreement.

 

-13-



--------------------------------------------------------------------------------

24. Ambiguities. This Agreement has been negotiated at arms-length between
persons knowledgeable in the matters dealt with herein. In addition, each party
has been represented by experienced and knowledgeable legal counsel.
Accordingly, the parties agree that neither the Corporation nor the Executive is
the drafting party and that any rule of law or any other statutes, legal
decisions or common law principles of similar effect that require interpretation
of any ambiguities in this Agreement against the party that has drafted it is of
no application and is hereby expressly waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to give effect to the intentions of
the parties hereto.

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand, and the
Corporation has caused these presents to be executed in its name and on its
behalf, as of the date above first written.

 

RYERSON TULL, INC. Dated: 12/20/04

/s/ William Korda

William Korda Vice President — Human Resources Dated: 12/17/04

/s/ Kevin D. Richardson

Kevin D. Richardson Vice President East Coast Division

 

-14-



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (“Employment Agreement”) by and
between Ryerson Inc., formerly known as Ryerson Tull, Inc. (“Corporation”) and
Kevin Richardson (the “Executive”) (collectively, the “Parties”).

WHEREAS, the Parties agree that this Amendment to the Employment Agreement is
necessary in order to address the deteriorating financial status of the
Corporation caused by the current deep economic recession, and the Parties also
agree that it is in the mutual interest of the Corporation and the Executive to
enhance the financial stability of the Corporation;

ACCORDINGLY, the Parties agree to the following changes in the Employment
Agreement:

 

  1. Effective May 4, 2009, the Annual Base Salary stated in Paragraph 2 of the
Employment Agreement is adjusted for an indeterminate time to $212,496.60. In
the event that the Executive’s position is eliminated by the Corporation for
“Reasons Other Than Cause” or the Executive resigns for “Good Reason”, as
defined by Paragraph 3 of the Employment Agreement, then the bi-weekly payments
provided by Paragraph 3(A) of the Employment Agreement will be based upon the
pre-amendment salary.

 

  2. The following provision is removed from Paragraph 2 of the Employment
Agreement: “The Corporation shall pay or shall reimburse the Executive for the
amount of the monthly lease payment for the automobile approved by the
Corporation for the Executive’s business; provided however, that the Corporation
shall report as income to the Executive any amounts required by law or the
policies of the Corporation for the Executive’s personal use of such
automobile.” By removing this provision the Parties agree that, effective on a
date to be established on a Schedule to be issued by the Corporation, but
beginning no earlier than May 1, 2009, the Executive will no longer be entitled
to a monthly payment of any kind for use in procuring an automobile. Instead,
the Corporation will reimburse the Executive for use of the Executive’s own
automobile based on business mileage only and a percentage of certain other
costs of owning the vehicle (the car “Plan”) or will reimburse the Executive for
the use of the Executive’s own automobile based on business mileage only in
accordance with the Company’s Policy and Procedure 13,100.01 Automobile
Allowances - Employees Not On Fixed Expense Plan, whichever is applicable.

 

  3. The following provision is removed from Paragraph 2 of the Employment
Agreement: “The Company shall pay or shall reimburse the Executive for his or
her monthly dues and assessments at one country club approved by the Company.”
By removing this provision the Parties agree that effective as of the first
monthly membership due date after March 31, 2009, the Executive will no longer
be entitled to reimbursement of any kind for country club membership.

The Parties agree that this Amendment complies with the requirements for
amending the Employment Agreement by written mutual agreement, as contained in
the Employment Agreement. Executive agrees that full and adequate consideration
for the Executive’s Agreement to this Amendment, if any is necessary, is
provided by the reimbursement of business use of the Executive’s personal
vehicle and the continued employment and maintenance of other Compensation
provided under the terms of the Employment Agreement.



--------------------------------------------------------------------------------

Unless expressly amended by this Amendment, all provisions of the Employment
Agreement remain as stated in the Employment Agreement.

 

EXECUTIVE RYERSON INC. Date: 4/12/09 Date: 5/1/09

/s/ Kevin D. Richardson

/s/ Andrew M. Bruns

Print Name: Kevin D. Richardson By: Andrew M. Bruns Position: Vice President
Human Resources